                              UNITED STATES BANKRUPTCY COURT

            NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION


In re                                               Case No. 19-52465 SLJ
                                                    Chapter 7
KIMBERLY A. SCHATZ,
                                                    NOTICE OF ABANDONMENT OF REAL
                                                    PROPERTY AND FORECLOSURE
                       Debtor.                      PROCEEDS

                                                    Judge: Stephen L. Johnson
                                                    Date: (No Hearing Required Unless Objection
                                                           Filed)

TO: THE DEBTOR, ALL CREDITORS AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that Doris Kaelin, Chapter 7 Trustee of the above-named
Debtor (“Trustee”), intends to abandon and hereby does abandon the estate’s interest in the real
property located at 4939 Arundel Court, San Jose, CA 95136 (“Real Property”) and the proceeds
in the amount of approximately $88,625 remaining from the pre-petition foreclosure of the real
property located at 2863 Quinto Way, San Jose, CA 95124 and currently held by the Santa Clara
Superior Court (“Proceeds”).

       Trustee intends to abandon the estate’s interest in the Real Property and the Proceeds
pursuant to 11 U.S.C. section 554. Trustee is informed and believes that the Real Property and
Proceeds both have no equity for the benefit of creditors, are burdensome to the estate and of
inconsequential value. Trustee believes it is in the best interest of creditors and the estate that the
Real Property and the Proceeds be abandoned.

        The Real Property is the Debtor’s residence. The Trustee’s real estate agent provided an
estimate of $1,050,000 as the approximate value of the Real Property. There are two liens
recorded against the Real Property, a mortgage in the current amount of approximately $964,419,
and a judgment lien held by John Perkins in the amount of approximately $205,638. The Debtor
has also asserted a homestead exemption in the amount of $100,000. After accounting for the
liens and exemption, as well as hypothetical costs of sale, there is no equity in the Real Property
for the benefit of the estate.

        The Proceeds are also subject to the lien held by John Perkins. Mr. Perkins levied against
the Proceeds prior to the filing of the Debtor’s petition but due to a conflict between the order
entered in connection with an appeal in connection with an earlier attorney fee lien asserted by
Mr. Perkins against the Proceeds and the execution lien on account of the later judgment entered
in favor of Mr. Perkins, the Superior Court ordered the Proceeds to be deposited with the
Superior Court. After review of the judgment and lien asserted by Mr. Perkins against the
Proceeds, it appears that the Proceeds are subject to the lien which exceeds the amount of the
Proceeds and so there is no equity in the Proceeds for the benefit of the estate.


                                                                                             Page 1
Case: 19-52465       Doc# 65      Filed: 06/17/20     Entered: 06/17/20 16:03:19         Page 1 of 2
                          Any person wishing to object to the abandonment, or request a hearing thereon is referred
                  to Bankruptcy Rule 6007 and Bankruptcy Local Rule 9014-1 of the United States Bankruptcy
                  Court for the Northern District of California. Any objection or request for a hearing must be
                  filed with the United States Bankruptcy Court and served on the Trustee within fourteen (14)
                  days of the mailing of this Notice. Any objection or request for a hearing must be accompanied
                  by any declarations or memoranda of law the objecting or requesting party wishes to present in
                  support of its position. If no timely objection or request for a hearing on the abandonment is
                  made, an order may be entered by the Court authorizing the abandonment. If a timely objection
                  or request for hearing is made, a hearing will be set on not less than 7 days’ written notice to the
                  objecting or requesting party.

                          Due to the Covid 19 outbreak, the following are the procedures for filing a document
                  with the Court: The court will continue accepting filings through ECF. For filings by pro se
                  parties (individuals without an attorney) or individuals not registered for ECF, the court will
                  accept documents for filing by email, mail, or court drop-box.

                         Filing by Email: Pleadings to be filed by email should be sent to CANB-EMERGENCY-
                  FILINGS@canb.uscourts.gov. Any document to be filed by email should be in PDF format and
                  include the case name, case number, title of pleading, statement of relief requested, and signed.
                  Registered ECF filers should not submit filings by email.

                          Filing by Mail: Pleadings and filing fee payments may be sent by U.S. Mail to: United
                  States Bankruptcy Court, 450 Golden Gate Avenue, Mail Box 36099, San Francisco, CA 94102.
                  Any document to be filed by mail should include the case name, case number, title of pleading,
                  statement of relief requested and be signed.

                          Filing by Drop-Box: Pleadings and filing fee payments may be deposited into a drop-box
                  available in two locations: 1) at the San Francisco Courthouse, 450 Golden Gate Avenue, San
                  Francisco. Access to the building is through the Turk St. entrance from 6 a.m. to 6 p.m. Individuals
                  need valid government issued identification to enter the building. A date stamp machine is
                  provided with the drop-box. Documents will be retrieved and processed up twice a week; 2) at the
                  San Jose Federal Courthouse, which is located at 280 South First Street, San Jose, CA. Access to
                  the building is between 6 a.m. to 6 p.m. Monday-Friday (excluding federal holidays). Individuals
                  need valid government issued identification to enter the building. A date stamp machine is
                  provided next to the drop-box and documents will be retrieved and processed twice a week.

                  DATED: June 17, 2020                          GORDON REES SCULLY MANSUKHANI, LLP

                                                                By:     /s/ Sandi M. Colabianchi
                                                                       Sandi M. Colabianchi
                                                                Attorneys for Doris Kaelin, Chapter 7 Trustee
                  Sandi M. Colabianchi (SBN 193872)
                  GORDON REES SCULLY MANSUKHANI, LLP
                  275 Battery Street, Suite 2000
                  San Francisco, California 94111
                  Telephone No.: 415-986-5900
                  Email: scolabianchi@grsm.com


                                                                                                             Page 2
                  Case: 19-52465       Doc# 65     Filed: 06/17/20     Entered: 06/17/20 16:03:19        Page 2 of 2
1196747/50493431v.1
